Citation Nr: 0003296	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease, lumbosacral spine with history of back injury, 
currently evaluated as 20 percent disabling.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991) for headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1966 to 
December 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
compensation under 38 U.S.C.A. § 1151 (West 1991) for 
residuals of head injury with headaches and for back pain.  
In a July 1999 rating decision, the RO granted compensation 
under 38 U.S.C.A. § 1151 for degenerative joint disease, 
lumbosacral spine with history of back injury based upon 
aggravation due to a June 1997 fall at a VA medical facility 
and assigned a 20 percent evaluation.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Degenerative joint disease, lumbosacral spine with 
history of back injury is currently manifested by severe 
limitation of motion.

2.  Competent evidence attributing headaches to a June 1997 
fall at a VA facility has not been presented.


CONCLUSIONS OF LAW

1.  Degenerative joint disease, lumbosacral spine with 
history of back injury is 40 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.7; Part 4, 
Diagnostic Code 5292 (1999).

2.  The appellant has not submitted a well-grounded claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for headaches.  38 U.S.C.A. 
§ 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for degenerative joint disease, 
lumbosacral spine with history of back injury is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
assertion that his service-connected disability has worsened 
raises a plausible claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant has been recently 
examined and his medical records have been obtained.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  All 
relevant facts on this issue have been properly developed and 
the duty to assist has been met.  38 U.S.C.A. § 5107(a).

Service connection for residuals of back injury was granted 
by means of a December 1969 rating decision and assigned a 
noncompensable evaluation.  The appellant sustained a gunshot 
wound to his back in November 1975, which left him paraplegic 
with paralysis of bladder and bowel function.  In a July 1999 
rating decision, the RO granted compensation under 
38 U.S.C.A. § 1151 for degenerative joint disease, 
lumbosacral spine with history of back injury based upon 
aggravation due to a June 1997 fall at a VA medical facility 
and assigned a 20 percent evaluation.

At a November 1998 RO hearing, the appellant stated that 
after he fell out of the gurney at the VA facility, he began 
having back pain.  He stated that the pain was more severe at 
times than at others and that it had gotten worse over time.  

The appellant underwent a VA examination May 1999.  The 
appellant was noted that he received a gunshot wound in his 
spine in 1975 and was paralyzed from T5 down and had been 
confined to a wheelchair since that time.  The appellant 
reported pain, weakness, stiffness, fatigability, and lack of 
endurance.  He stated that he had periods of flare up.  The 
VA examiner stated that range of motion consisted of 
24 degrees of flexion, 20 degrees of extension, 20  degrees 
of flexion to the right, and 28 degrees of flexion to the 
left and that motion stopped when pain began.  The VA 
examiner stated that there was evidence of painful motion, 
spasm, weakness, and tenderness.  Musculature of the back was 
determined to be fair.  The VA examiner stated that there 
were no neurological abnormalities detected.  The diagnosis 
was degenerative joint disease of the lumbosacral and 
thoracic spine.  The VA examiner stated that there was loss 
of function due to pain.

Disabilities are rated in accordance with a schedule of 
ratings that are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).

An evaluation of 10 percent is warranted when limitation of 
motion of the lumbar spine is slight; 20 percent when 
limitation of motion is moderate, and 40 percent when 
limitation of motion is severe. 38 C.F.R. Part 4, Diagnostic 
Code 5292 (1999).

After having reviewed the evidence of record, the Board finds 
that the evidence supports the grant of a 40 percent 
evaluation for degenerative joint disease, lumbosacral spine 
with history of back injury.  The Board notes that the 
appellant was not granted service connection or compensation 
under 38 U.S.C.A. § 1151 for intervertebral disc syndrome to 
warrant consideration of his disability under Diagnostic 
Codes 5293.  See 38 C.F.R. Part 4, Diagnostic Code 5293 
(1999).  And thus, that Diagnostic Code is not for 
application.  The May 1999 VA examination report established 
severe limitation of motion.  Flexion was 24 degrees, 
extension was 20 degrees, flexion to the right was 
20 degrees, and flexion to the left was 28 degrees.  The VA 
examiner stated that the appellant had evidence of painful 
motion upon range of motion.  Such findings are indicative of 
severe limitation of motion of the lumbosacral spine, and 
thus a 40 percent evaluation is warranted.  See 38 C.F.R. 
Part 4, Diagnostic Code 5292.

An evaluation in excess of 40 percent is not available for 
the appellant's degenerative joint disease, lumbosacral spine 
with history of back injury, as a 40 percent evaluation is 
the maximum evaluation under Diagnostic Code 5292.   The 40 
percent evaluation is also the maximum evaluation for strain.  
See 38 C.F.R. Part 4, Diagnostic Code 5295.  Additionally, 
the Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995); however, the analysis in 
DeLuca does not assist the appellant, as he is receiving the 
maximum disability evaluation for limitation of motion of the 
lumbar spine.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The appellant is competent to report his symptoms, and the 
Board has found that based upon his statements and testimony, 
and the VA examination report of May 1999 that the service-
connected degenerative joint disease, lumbosacral spine with 
history of back injury is 40 percent disabling.  See 
38 C.F.R. Part 4, Diagnostic Code 5292.

II.  38 U.S.C.A. § 1151

The appellant claims that he has developed headaches as a 
result of a fall he sustained at a VA facility in June 1997.  

The Board does not refute that the appellant sustained a fall 
at a VA facility in June 1997.  Rather, the issue before the 
Board is whether the appellant developed headaches as a 
result of the fall.  

The appellant testified at an RO hearing in November 1998.  
He stated that when he fell in June 1997, he hit his head.  
He testified that currently he had two headaches each week 
and that they were bad and would wake him up at night at 
times.  The appellant stated that no medical professional had 
told him what could be causing his headaches.

The appellant underwent a VA examination in April 1999.  The 
appellant reported that he had bilateral throbbing headaches 
about three times per week which would last two hours.  The 
VA examiner stated that cranial nerves II through XII were 
tested and intact.  The VA examiner entered a diagnosis of 
tension-type headaches without evidence of migrainous 
symptomatology.  He stated that the headaches did not appear 
to be related to post-traumatic migraines, as there was no 
evidence of migrainous components to the headaches.  He added 
that the headaches would respond to Tylenol, which would be 
atypical for any post-traumatic headache syndrome and 
concluded, "Thus, I do not feel that his current headaches 
are related to the incident in June 1997."

The provisions of 38 U.S.C.A. § 1151 (West 1991) provide that 
where there is no willful misconduct by the veteran, as in 
this case, additional disability resulting from a VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) (1999) provides that it is 
necessary to show that additional disability is actually the 
result of a disease or injury or aggravation of an existing 
disease or injury and not merely coincidental therewith.  
Compensation is not warranted for the continuance or natural 
progress of a disease or injury.

The new VA regulations with respect to claims for benefits 
under 38 U.S.C.A. § 1151, as interpreted following the 
opinion of the Attorney General, preclude compensation where 
disability (1) is not causally related to VA hospitalization 
or medical or surgical treatment or (2) is merely 
coincidental with the injury, or aggravation thereof, from VA 
hospitalization or medical or surgical treatment, or (3) is a 
continuance or natural progress of disease or injury for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  If 
there is no willful misconduct, the additional disability 
will be compensated, as if service connected, if it does not 
fall into one of the above-listed exceptions.

Section 1151 was amended, effective October 1996.  The 
amendment reinstituted a requirement of fault for recovery 
under the provisions of 38 U.S.C.A. § 1151.  In a precedent 
opinion dated December 31, 1997, the Acting General Counsel 
of VA concluded that the term "all claims for benefits under 
38 U.S.C. § 1151, which governs benefits for persons disabled 
by treatment or vocational rehabilitation, filed before 
October 1, 1997, must be adjudicated under the provisions of 
section 1151 as they existed prior to that date."  VAOPGPREC 
40-97 (December 31, 1997).  The appellant's claim for 
compensation under 38 U.S.C.A. § 1151 was filed in August 
1990 and thus will be considered under the law and regulation 
that do not require fault on behalf of VA.  Additionally, in 
a General Counsel opinion, which was issued prior to the 
December 1997 opinion, the Office of General Counsel 
determined that compensation under 38 U.S.C.A. § 1151 for 
injuries suffered "as a result of . . . hospitalization" 
was not limited to injuries resulting from the provision of 
hospital care and treatment, but may encompass injuries 
resulting from the risks created by any circumstances or 
incidents of hospitalization.  VAOPGCPREC 7-97 (January 29, 
1997).

Prior to reaching a determination on the merits of the claim, 
the Board notes that 38 U.S.C.A. § 5107(a) requires that a 
well-grounded claim be submitted.  In making a claim, the 
appellant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

Considering compensation under § 1151 differs from that of a 
claim for service connection in that the claimant is not 
alleging that the current disability was incurred or 
aggravated in service.  Rather, in these circumstances, the 
claimant is alleging that he incurred a disability from VA 
hospitalization or medical or surgical treatment at a VA 
facility which caused or aggravated an injury.  Regardless of 
the difference, the Court has held that a well-grounded claim 
for compensation under 38 U.S.C.A. § 1151 parallels those 
generally set forth for establishing other service connection 
claims.  Jones v. West, 12 Vet. App. 460, 463 (1999).  The 
Court determined that a well-grounded claim for compensation 
under 38 U.S.C.A. § 1151 entails the following:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Id. at 463-64 (citations omitted).

After having reviewed the evidence of record, the Board finds 
that the appellant has not brought forth evidence of a well-
grounded claim for compensation under 38 U.S.C.A. § 1151 for 
headaches.  See Jones, supra.  Specifically, the appellant 
has not brought forth competent evidence that the current 
diagnosis of headaches is a result of the June 1997 fall at a 
VA facility.  In fact, there is negative evidence.  The 
appellant was examined in April 1999.  There, the VA examiner 
determined that the headaches the appellant had were not 
migraine headaches and that they were not related to the June 
1997 fall.  Thus, the appellant's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for headaches is 
not well grounded, as he has not brought forth competent 
evidence between the injury he sustained in June 1997 and the 
diagnosis of tension headaches.  See Jones, supra.

There is no evidence, other than the appellant's contentions 
and testimony, that shows a relationship (either etiological 
or causal origin, or aggravation) between the appellant's 
diagnosis of headaches and the fall he sustained in June 1997 
at the VA facility.  Lay assertions of medical diagnoses or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  See Espiritu v. Derwinski, 4 
Vet. App. 492, 494 (1992); see also Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995) (en banc).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim when it is 
determined to be not well grounded, it may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette, supra.  Here, the RO fulfilled its obligation 
under section 5103(a) in the issuance of a statement of the 
case in July 1998 and a supplemental statement of the case in 
July 1999.  In this respect, the Board is satisfied that the 
obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration); 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just 
what it states, a duty to assist, not a duty to prove a 
claim).

Although the RO did not specifically state that it denied the 
appellant's claim for compensation under 38 U.S.C.A. § 1151 
on the basis that it was not well grounded, the Board 
concludes that this was harmless.  See Edenfield, 8 Vet. App. 
at 390 (disallowance of a claim as not well grounded amounts 
to a disallowance of the claim on the merits based on 
insufficiency of evidence).

The Board acknowledges that it has decided the present appeal 
as to the issue on a different legal basis than the RO did.  
When the Board, in a decision, addresses a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by this decision.  It has considered the 
same law and regulations and merely concludes that the 
appellant did not meet the initial threshold evidentiary 
requirements of a well-grounded claim.  The result is the 
same.



ORDER

A 40 percent evaluation for degenerative joint disease, 
lumbosacral spine with history of back injury is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.  Compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for headaches is 
denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

